Citation Nr: 0307506	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  01-02 727	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision by the RO which denied service connection for 
tinnitus.


FINDINGS OF FACT

The evidence of record establishes that the veteran's 
tinnitus is related to service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed December 2000 
rating action and a January 2002 rating action, and were 
provided a Statement of the Case dated in February 2001 and a 
Supplemental Statement of the Case in June 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate his claims.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  

By way of VA letters from 2000 to 2003, the veteran was 
informed of the evidence he should submit in support of his 
claim and was also informed that VA would assist him by 
scheduling him for a VA examination.  The Board observes that 
the aforementioned documents informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in an effort to substantiate his claim.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  

Moreover, the RO has obtained relevant records adequately 
identified by the veteran, obtained his service medical 
records and has scheduled him for VA examinations.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal, regarding the claim for service connection for 
tinnitus poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
condition is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b)(2002).  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  In addition, service 
connection may also be granted on the bases of post-service 
initial diagnosis of a disease where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2002).

In the instant case, service medical records are negative for 
any complaints or diagnosis of tinnitus.  The records, 
however, do show that the veteran was noted to have hearing 
loss.  Postservice medical records show that the veteran 
continued to have hearing loss and that he consistently 
reported having tinnitus which began in service.  Medical 
reports from 1997 to 2000 reveals that the veteran reported 
having ringing in the ears since 1970.  Tu. A. Tran, M.D. 
wrote in an October 2000 letter that the veteran had hearing 
loss and associated tinnitus.  During a November 2000 VA 
examination the veteran reported that he had tinnitus which 
began 25 years ago (i.e. 1975), five years following his 
discharge from service.  The examiner stated that this was 
five years into his post service noise exposure.  He noted 
that the veteran encountered noise exposure while working as 
a fire fighter (i.e. truck engine noise and sirens).  The 
examiner stated that tinnitus that results from exposure to 
hazardous noise will occur at the time of the exposure.  He 
therefore concluded that unless military records reveal 
documentation of complains of tinnitus while on active duty, 
it would appear the tinnitus resulted from some other cause.  
The veteran underwent another examination in March 2003.  The 
physician stated that he had reviewed the claims file.  He 
reported that it was evident that hearing loss in both ears 
was as likely as not caused by the veteran's military noise 
exposure.  He reported that while he did not see 
documentation of tinnitus in the active duty medical records, 
there was ample evidence of bilateral hearing loss.  The 
physician reported that since the veteran had hearing loss 
during active duty and the veteran reported the onset of 
tinnitus during active duty and sensorineural hearing loss is 
known to be frequently accompanied by tinnitus, it was his 
opinion that the veteran's tinnitus was likely related to his 
service-connected hearing loss and, as such, was likely 
caused by his active duty noise exposure.  The Board is of 
the opinion that the March 2003 opinion is more probative 
than the opinion of November 2000.  In this regard, the 
physician who offered the latter opinion reviewed the 
veteran's claims file and gave a complete rationale for his 
opinion linking the veteran's tinnitus to service.  Given the 
foregoing, the Board concludes that when applying the 
benefit-of-the-doubt doctrine, the evidence supports a 
finding that tinnitus was incurred in service.  Thus, under 
the circumstances in the instant case, service connection is 
warranted for tinnitus.


ORDER

Service connection for tinnitus is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

